

117 HR 5542 IH: Medical Travel Assistance to Protect Women’s Right to Choose Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5542IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Sherman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to establish a grant program to facilitate the distribution of funding for travel related expenses paid by individuals impacted by restrictions to the provision of abortion services, and for other purposes.1.Short titleThis Act may be cited as the Medical Travel Assistance to Protect Women’s Right to Choose Act of 2021.2.Sense of CongressIt is the sense of Congress that the Attorney General shall undertake all necessary actions to prevent a State from frustrating the protections outlined in Roe v. Wade (410 U.S. 113 (1973)).3.Grants to individuals impacted by restrictions to provision of abortion services(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a program (in this Act referred to as the Program) to facilitate the distribution of funding for travel related expenses paid with respect to accessing an abortion service by an individual residing in a State that does not have a State law protecting the right to abortion services before the fetus is viable.(b)Grant authorityIn carrying out the Program, the Secretary may award a grant to each individual in accordance with this section.(c)Eligible recipientsThe Secretary may award a grant under the Program to any individual determined by the Secretary to—(1)be a resident of a State that does not have a State law protecting the right to abortion services before the fetus is viable; and(2)have traveled to a State other than the State of such individual’s residence to be provided abortion services.(d)ApplicationsTo be eligible for a grant under the Program, the individual shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.(e)Grant amount(1)In generalThe amount of the grant awarded under the Program shall be up to $1,000 and based on the travel related expenses paid by an eligible recipient.(2)Additional amountIn extraordinary circumstances, as determined by the Secretary, the amount of the grant awarded under the Program may exceed $1,000. (f)Travel related expenses definedIn this section, the term travel related expenses—(1)includes—(A)the expense of round trip travel to the location where the abortion service is provided; and(B)lodging and meals; and(2)does not include—(A)costs with respect to the provision of the abortion service; or(B)wages lost as a result of travel undertaken to receive such service.(g)Fetus is viable definedThe term fetus is viable means the time at which there is established medical consensus that the fetus has the potential to survive outside the uterus after birth, natural or induced.